DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 02/08/2022 has been entered and carefully considered.
Claim 1, 9, 15 have been amended.
Claims 8, 11 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 02/08/2022, with respect to claims 1 and 15 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejection of claims 1 and 15 has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Addie Krenzer on 02/23/2022.
The application has been amended as follows:
In claims: 
1. (Currently amended) A method of equipment maintenance comprising:
monitoring work done by a piece of equipment to generate backward-looking usage data; 
making a prediction of future work to be done by the piece of equipment;
generating forward-looking usage data based on the prediction of future work; 
making a prediction of when the piece of equipment is expected to fail based on the backward-looking usage data and on the forward-looking usage data; 
operating the piece of equipment after performing the prediction; 
removing the piece of equipment from service prior to when the piece of equipment is expected to fail based on the prediction, wherein the prediction is a first prediction, wherein the forward-looking data is forward-looking data based on a first job;
generating forward-looking data based on a second job that is lighter-duty for the piece of equipment than the first job, where the second job is the same as the first job but at a reduced duty; 
making a second prediction of when the piece of equipment is expected to fail based on the backward-looking usage data and on the forward-looking data based on the second job, wherein removing the piece of equipment from service includes removing the piece of equipment from service on the first job; 
operating the piece of equipment on the second job; and 
removing the piece of equipment from service on the second job prior to when the piece of equipment is expected to fail based on the second prediction and after the piece of equipment is expected to fail based on the first prediction.

10. (Currently amended) The method as recited in claim 1, wherein the first job is on a first location, wherein the second job is on a second location different from the first location, and further comprising: moving the piece of equipment from the first location to the second location after removing the piece of equipment from service on the first job; and operating the piece of equipment on the second job after moving the piece of equipment.

claim 1, wherein removing the piece of equipment from service on the first job is performed before reaching a potential failure due to the first job being complete.

14. (Currently amended) The method as recited in claim 1, further comprising selecting the second job in order to more fully utilize useful life of the piece of equipment.

15. (Currently amended) A system comprising: 
a piece of equipment; 
a control device with an input interface, wherein the control device includes machine- readable instructions configured to: 
monitor work done by the piece of equipment to generate backward-looking usage data; 
make a prediction of future work to be done by the piece of equipment; 
generate forward-looking usage data based on the prediction of future work; 
make a prediction of when the piece of equipment is expected to fail based on the backward-looking usage data and on the forward-looking usage data; 

remove the piece of equipment from service prior to when the piece of equipment is expected to fail based on the prediction, wherein the prediction is a first prediction, wherein the forward-looking data is forward-looking data based on a first job;
 generating forward-looking data based on a second job that is lighter-duty for the piece of equipment than the first job, where the second job is the same as the first job but at a reduced duty; 
making a second prediction of when the piece of equipment is expected to fail based on the backward-looking usage data and on the forward-looking data based on the second job, wherein removing the piece of equipment from service includes removing the piece of equipment from service on the first job; 
operating the piece of equipment on the second job; and 
removing the piece of equipment from service on the second job prior to when the piece of equipment is expected to fail based on the second prediction and after the piece of equipment is expected to fail based on the first prediction.
Reasons for Allowance
Claims 1-7, 9-10, and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: 

Claims 2-7, 9-10, 12-14, and 16-20 are considered allowable based on their respective dependence on allowed claims 1 and 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.